Citation Nr: 1605028	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  94-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial rating, for the period prior to October 6, 2014, and greater than 60 percent disabling thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Donna Mawson


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and from December 1969 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal following June 1992 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  During the pendency of this appeal, the Veteran moved and jurisdiction transferred to the RO in Roanoke, Virginia.

The Veteran testified at a September 1996 hearing held in Washington, D.C. before a Veterans Law Judge who is no longer employed by the Board.  A transcript is of record.

This case was previously before the Board in October 1996 when it was remanded for further development.  

A letter has been sent to the Veteran informing him that the Veterans Law Judge who conducted the hearing in September 1996 is no longer with the Board.  In November 2015, the Veteran declined a further hearing in this matter.

In an October 2014 rating decision, the RO increased the rating for PTSD disability to 60 percent, effective October 6, 2014.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects the receipt of VA medical records from the VA Medical Centers (VAMC) in Washington, District of Columbia, Richmond, Virginia, and Marion, Illinois.  Additionally, the claims file contains records from the VA Community Based Outpatient Clinics' (CBOC) in Lubbock, Texas, Hagerstown, Maryland, and Fort Detrick, Maryland.  The file includes VA records from June 2005 to February 2007, June 2007 to April 2008, September 2009 to May 2010, March 2011 to September 2011, and January 2012 to July 2013.  The claims file also includes private audiological records from January 1993 and November 1995.  Upon review of the claims file, VA treatment records from prior to June 2005 and from February 2007 to June 2007, April 2008 to September 2009, May 2010 to March 2011, September 2011 to January 2012, and July 2013 onward are not associated with the claims file and are necessary to fully adjudicate the claim.  Additionally, a VA audiology consult, dated August 2007, noted that the Veteran was seen for an audiological evaluation.  The entry noted that pure tone tests revealed a moderate to profound sensorineural hearing loss for the right ear and a mild to profound sensorineural loss for the left ear.  The speech discrimination scores were noted in that record, however, the pure tone test results are not associated with the claims file and are necessary to fully adjudicate the claim.  

As such, the claim must be remanded for additional VA treatment records to be obtained and associated with the claims file.  Since the claims file is being returned it should be updated to include all VA treatment records regarding the Veteran, including the complete VA audiology consult, dated August 2007.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the Board hearing in September 1996, it was noted that the Veteran had attempted to receive Social Security disability for his bilateral hearing loss.  At the hearing, it was noted that the Social Security Administration (SSA) denied the Veteran's claim for disability after evaluating his hearing loss.  Review of the claims file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file complete VA Medical Center records pertaining to the Veteran, including the complete VA audiology consult, dated August 2007. 

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




